Case 2:20-cv-02600-SHL-cgc Document 69 Filed 10/23/20 Page 1 of 5                      PageID 465




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TENNESSEE


 FUSION ELITE ALL STARS, et al.,

                       Plaintiffs,                   Case No. 2:20-cv-02600-SHL-cgc

 v.                                                  Judge Sheryl H. Lipman
                                                     Magistrate Judge Charmiane G. Claxton
 VARSITY BRANDS, LLC, et al.,

                       Defendants.                   JURY TRIAL DEMANDED




                   PLAINTIFFS’ NOTICE REGARDING ADR STIPULATION


       According to the Court’s Scheduling Order in this case (Dkt. No. 61) and the Court’s Local

Rules regarding Alternative Dispute Resolution, the parties are to file a stipulation by October 23,

2020, designating the specific ADR intervention the parties plan to use, the time frame for ADR

completion, and the name of the neutral. The parties had been working towards filing such a

document, and Plaintiffs and had explicitly agreed to Defendants’ draft Stipulation, which called

for a mediation on or before December 23, 2020 with Ret. Judge Layn Phillips, per the Parties’

agreement. Within minutes, Defendants filed an entirely different notice with this Court stating

that “the parties are unable to submit the ADR stipulation mandated by the Court’s Scheduling

Order.” (Dkt. No. 67 at p. 2.)

       In the course of negotiating the stipulation, Plaintiffs alternatively proposed mediating in

April, with an initial mediation session in December 2020 and a follow-up mediation in April of

2021. Plaintiffs reasoned that this would give Plaintiffs a meaningful opportunity to receive and

analyze documents, and in particular transactional sales data, which could help guide the mediation


                                                 1
Case 2:20-cv-02600-SHL-cgc Document 69 Filed 10/23/20 Page 2 of 5                          PageID 466




discussion and make it more meaningful. Defendants responded by insisting that a full mediation

be completed by December 23, 2020. In order to resolve the dispute, and despite some misgivings

about the likelihood of the mediation being completed by then, Plaintiffs accepted Defendants’

proposal and asked Defendants not to file their own separate statement. In no uncertain terms,

counsel for Plaintiffs stated “please do not [file a separate written statement]. That would not be

in good faith. Just put in that we stipulate [to Defendant’s draft stipulation].” Plaintiffs further told

Defendants that Plaintiffs would “do our best, and in good faith, to mediate in December. . . . If

you are serious, we will be serious.”

        In short, after a negotiation, Plaintiffs agreed to the stipulation Defendants had originally

proposed. In lieu of filing the stipulation to which the Plaintiffs had agreed to in writing by email,

and despite Plaintiffs’ request to file the agreed stipulation, Defendants filed a statement stating

that the parties did not agree. To be clear, the Plaintiffs are able and willing to have a full day

mediation session with Hon. Layn Phillips on or before December 23, 2020, depending upon his

availability, and are willing to have the Court enter the stipulation as originally drafted by the

Defendants. A copy of that stipulation is attached hereto as Exhibit A.

Dated: October 23, 2020                             Respectfully submitted,

                                                    s/ J. Gerard Stranch, IV
                                                    J. Gerard Stranch, IV (TN BPR #23045)
                                                    Benjamin A. Gastel (TN BPR #28699)
                                                    BRANSTETTER, STRANCH &
                                                    JENNINGS, PLLC
                                                    223 Rosa Parks Ave. Suite 200
                                                    Nashville, TN 37203
                                                    Telephone: (615) 254-8801
                                                    gerards@bsjfirm.com
                                                    beng@bsjfirm.com

                                                    Liaison Counsel for Plaintiffs and the Proposed
                                                    Direct Purchaser Class




                                                   2
Case 2:20-cv-02600-SHL-cgc Document 69 Filed 10/23/20 Page 3 of 5      PageID 467




                                      H. Laddie Montague, Jr.*
                                      Eric L. Cramer*
                                      Mark R. Suter*
                                      BERGER MONTAGUE PC
                                      1818 Market Street, Suite 3600
                                      Philadelphia, PA 19106
                                      Tel: (215) 875-3000
                                      hlmontague@bm.net
                                      ecramer@bm.net
                                      msuter@bm.net

                                      Jonathan W. Cuneo*
                                      Katherine Van Dyck*
                                      Victoria Sims*
                                      CUNEO GILBERT & LADUCA LLP
                                      4725 Wisconsin Avenue NW, Suite 200
                                      Washington, DC 20016
                                      Tel: (202) 789-3960
                                      jonc@cuneolaw.com
                                      kvandyc@cuneolaw.com
                                      vicky@cuneolaw.com

                                      Gregory S. Asciolla*
                                      Karin E. Garvey*
                                      Veronica Bosco*
                                      Ethan H. Kaminsky*
                                      LABATON SUCHAROW LLP
                                      140 Broadway
                                      New York, NY 10005
                                      Telephone: (212) 907-0700
                                      gasciolla@labaton.com
                                      kgarvey@labaton.com
                                      vbosco@labaton.com
                                      ekaminsky@labaton.com

                                      Interim Co-Lead Counsel for the Proposed
                                      Direct Purchaser Class

                                      Benjamin D. Elga***
                                      JUSTICE CATALYST LAW, INC.
                                      81 Prospect Street
                                      Brooklyn, NY 11201
                                      Tel: (518) 732-6703
                                      belga@justicecatalyst.org

                                      Brian Shearer***
                                      Craig L. Briskin***


                                      3
Case 2:20-cv-02600-SHL-cgc Document 69 Filed 10/23/20 Page 4 of 5         PageID 468




                                      JUSTICE CATALYST LAW, INC.
                                      718 7th Street NW
                                      Washington, DC 20001
                                      Tel: (518) 732-6703
                                      brianshearer@justicecatalyst.org
                                      cbriskin@justicecatalyst.org

                                      Roberta D. Liebenberg***
                                      Jeffrey S. Istvan***
                                      Mary L. Russell*
                                      FINE KAPLAN AND BLACK, R.P.C
                                      One South Broad St., 23rd Floor
                                      Philadelphia PA 19107
                                      Tel: (215) 567-6565
                                      rliebenberg@finekaplan.com
                                      jistvan@finekaplan.com
                                      mrussell@finekaplan.com

                                      Nathan A. Bicks (TN BPR #10903)
                                      Frank B. Thacher III (TN BPR #23925)
                                      BURCH, PORTER, & JOHNSON, PLLC
                                      130 North Court Ave.
                                      Memphis, TN 38103
                                      Telephone: (901) 524-5000
                                      nbicks@bpjlaw.com
                                      fthacher@bpjlaw.com

                                      Aubrey B. Harwell, Jr. (TN BPR #002559)
                                      Charles Barrett (TN BPR #020627)
                                      Aubrey B. Harwell III (TN BPR #017394)
                                      NEAL & HARWELL, PLC
                                      1201 Demonbreun St., Suite 1000
                                      Nashville, TN 37203
                                      Telephone: (615) 244-1713
                                      aharwell@nealharwell.com
                                      cbarrett@nealharwell.com
                                      tharwell@nealharwell.com

                                      * Admitted pro hac vice
                                      ** Pro hac vice application pending
                                      *** Pro hac vice application forthcoming

                                      Additional Counsel for Plaintiffs and the
                                      Proposed Direct Purchaser Class




                                      4
Case 2:20-cv-02600-SHL-cgc Document 69 Filed 10/23/20 Page 5 of 5                PageID 469




                             CERTIFICATE OF SERVICE

       The undersigned certifies the foregoing document was filed with the Court’s Case
Management/Electronic Case Filing System, this 23rd day of October, 2020, and served upon the
following counsel:

              George S. Cary
              Steven J. Kaiser
              Alexis Collins
              Mark W Nelson
              CLEARY GOTTLIEB STEEN & HAMILTON LLP
              2112 Pennsylvania Ave., NW
              Washington, DC 20037
              Tel: (202) 974-1500
              gcary@cgsh.com
              skaiser@cgsh.com
              alcollins@cgsh.com
              mnelson@cgsh.com

              Attorneys for Defendants Varsity Brands,
              LLC, Varsity Spirit, LLC,
              and Varsity Spirit Fashion & Supplies, LLC

              Grady Garrison
              Nicole D. Berkowitz
              Adam S. Baldridge
              Matthew Sinon Mulqueen
              BAKER, DONELSON, BEARMAN, CALDWELL & BERKOWITZ, PC
              165 Madison Ave., Suite 2000
              Memphis, TN 38103
              Tel: (901) 577-8166
              ggarrison@bakerdonelson.com
              nberkowitz@bakerdonelson.com
              abaldridge@bakerdonelson.com
              mmulqueen@bakerdonelson.com
              Attorney for U.S. All Star Federation, Inc.

                                                s/ J. Gerard Stranch, IV
                                                J. Gerard Stranch, IV (TN BPR #23045)




                                               5
